Cite as 2015 Ark. App. 585

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No.CR-15-456

CHRISTINA ATTAWAY                                  Opinion Delivered   OCTOBER 21, 2015
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-2014-371]

STATE OF ARKANSAS                                  HONORABLE RANDY F.
                                   APPELLEE        PHILHOURS, JUDGE

                                                   AFFIRMED


                               DAVID M. GLOVER, Judge


       In May 2014, Christina Attaway entered a nolo contendere plea to possession of a

controlled substance with intent to deliver and was placed on probation for two years. She was

assessed a total of $1,145 in fees, fines, and costs, to be paid $50 per month beginning in June

2014, as well as a monthly $35 probation fee. Other conditions of her probation included she

obey all laws; refrain from using or possessing any alcoholic beverage, marijuana, narcotic, or

any controlled substance or illegal drug or associating with any person who does; report to her

probation officer as directed; notify her probation officer and the sheriff of any change of

address or employment; and remain in the jurisdiction unless granted permission to move.

       In October 2014, the State filed a petition to revoke Attaway’s probation, alleging she

had failed to pay fines, costs, and fees as directed; failed to report to her probation officer as

directed; failed to pay her probation fees; failed to notify the sheriff and her probation officer

of her current address and employment; had possessed and used marijuana, cocaine, and
                                   Cite as 2015 Ark. App. 585

alcohol; had departed from her approved residence without permission; and had departed from

the jurisdiction without permission. After a hearing on the State’s revocation petition, the trial

court found Attaway had violated the conditions of her probation by failing to make any

payments on her fines, fees, and costs; by failing to report to her probation officer; and by

using alcohol. The trial court revoked Attaway’s probation and sentenced her to two years in

a regional punishment facility, with an additional four years’ suspended imposition of sentence.

Attaway now appeals, arguing there is insufficient evidence to find she had inexcusably

violated the terms of her probation. We affirm.

       A sentence of probation may be revoked when a trial court finds by a preponderance

of the evidence that the defendant has inexcusably failed to comply with a condition of

probation. Aikens v. State, 2014 Ark. App. 168. The appellate courts will not reverse a

revocation unless the decision is clearly against the preponderance of the evidence. Denson v.

State, 2012 Ark. App. 105. Deference is given to the trial court’s superior position to

determine credibility and the weight to be accorded testimony. Stultz v. State, 92 Ark. App.
204, 212 S.W.3d 42 (2005). The State need only show that the defendant committed one

violation to sustain a revocation. Maxwell v. State, 2010 Ark. App. 822.

       At the revocation hearing, Attaway’s probation officer, Chekirby Evans, testified

Attaway had only reported on June 2, 2014; Attaway failed to make her appointment on July

8, 2014, but she was in jail that day; Attaway came to her office on August 18 after being

released from jail and gave Evans her address; and Evans gave her a new reporting date of

August 25, but Attaway did not keep that appointment. Evans testified she sent a letter on



                                                2
                                      Cite as 2015 Ark. App. 585

September 9, tried to call Attaway but only got a recording, and went to the address Attaway

had given her on September 24, but the man who answered the door told Evans that Attaway

had left the week before for Florida. Evans stated Attaway failed to report on October 2 as

well.

        In her testimony, Attaway admitted she had not reported on August 25, but she denied

she had been in Florida, explaining she was staying with a friend in Memphis, and it was a bad

situation because there were drugs and alcohol in the house. Attaway stated she did not have

any further contact with Evans because she was scared.

        Attaway challenges all three bases on which the trial court revoked her probation.

However, it is only necessary to address Attaway’s failure to report, because one violation is

sufficient to sustain a revocation.

        On appeal, Attaway argues her failure to report to her probation officer was excusable

because she was trying to remove herself from a bad living situation. However, she fails to

explain why she was unable to report to or contact her probation officer while she was

attempting to improve her living situation. Evans testified that she made numerous attempts

to contact Attaway, to no avail. The revocation of Attaway’s probation on this basis is not

clearly against the preponderance of the evidence.

        Affirmed.

        VIRDEN and VAUGHT, JJ., agree.

        Tyler C. Ginn, for appellant.
        Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., and Courtnie Holt, Law
Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission to the
Bar of the Supreme Court under the Supervision of Darnisa Evans Johnson, Deputy Att’y Gen.,
for appellee.


                                                  3